Title: To James Madison from David Bailie Warden, 2 December 1811
From: Warden, David Bailie
To: Madison, James


Sir,
Paris, 2 December, 1811.
On my return here, I found an Edition, in 8vo, of the Essai politique sur La Nouvelle Espagne—of which I have forwarded a copy for your acceptance. Baron Humboldt is, at present, in Germany, and proposes to return soon to Paris. He accuses Major Pike of having copied a part of his map, without even the mention of his Name. A french translation of Pikes’ Journal is in the press. I beg leave, sir, to inclose a copy of queries which I submitted to the Secretary of State, before my departure from Washington. I wish much to possess more correct information concerning my duties as Consul; and permit me, Sir, to repeat that I will never voluntarily deviate from them when well understood.
The Emperor seems, at present, disposed to enter into some negotiation which, it is hoped, will put an end to the seizure of american property, and renew friendly relations between the Two Countries.
I have taken the liberty of sending under cover to you, a ms. for Mr Jefferson, from Senator Tracey, the father in law of young La Fayette. I am, gentlemen [sic], with great respect Your most obedient and very humbe Servt
D. B. Warden
